Citation Nr: 1532519	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  15-06 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung cancer metastasis from colon cancer primary, including as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from April 1960 to October 1960 and from December 1962 to January 1970.  The Veteran served in the Republic of Vietnam during the Vietnam Era.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Veteran contends service connection is warranted for lung cancer as a result of his in-service exposure to herbicides.  The Veteran's private treatment records do show a history of colorectal carcinoma with an isolated lung metastasis.  The Veteran recognizes that the lung cancer is not the primary cancer, and that colon cancer is not on the list of diseases presumptively service connected on the basis of in-service herbicide exposure under 38 C.F.R. § 3.307 and § 3.309.  Rather, the basis for this claim is that the Veteran's colon cancer was directly caused by his exposure to herbicides in service, thereby making the related lung cancer also related to the herbicide exposure.  See July 2015 representative's informal hearing presentation.

The Veteran did serve in the Republic of Vietnam from April 1968 to April 1969.  He is therefore presumed to have been exposed to herbicide agents during that tour of duty.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

In April 2012, the Veteran underwent a VA examination.  The examiner confirmed the existence of lung metastasis from colon cancer.  As to causation, the examiner merely stated that the Veteran has a history of primary colon cancer with an isolated lung metastasis, but no objective evidence of primary lung cancer.  The examiner concluded by stating that colon cancer is not a presumptive condition of agent orange.  The examiner did not give an opinion as to whether it is at least as likely as not that the Veteran's in-service exposure to herbicides caused or contributed to the development of his colon cancer with isolated lung metastasis.  Because such an opinion is needed in order to fairly decide this claim, the matter must be remanded.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  All pertinent evidence of record should be made available to and reviewed by the VA examiner who conducted the April 2012 examination, if available.  If that examiner is not available, all pertinent evidence of record should be made available to and reviewed by another physician with sufficient expertise to determine the etiology of the Veteran's colon cancer with isolated lung metastasis.    

Based upon the prior examination results and a review of the other pertinent evidence of record, the physician should offer an opinion as to the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the colon cancer with lung metastasis had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's presumed exposure to Agent Orange? 

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the physician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




